DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed September 1, 2021.
Claims 1, 19, and 20 are amended.
Claims 3-6 have been canceled.
Claims 1, 2, and 7-20 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that claim 1 is “directed to improvements in electronic payment processing systems, such as method to provide a reliable and discernable way for underwriting institutions to receive data enabling the underwriting institutions to more accurately determine whether to approve or not approve underwriting of a transaction.” Remarks at 14. However, Applicant is describing an improvement to a business process and not an improvement to technology. Technology is being used to facilitate the business improvement that could be performed without technology. 
	Applicant further argues that the invention is not merely routine or conventional. Remarks at 19. However, the instant rejection does not make that assertion (but that does not mean that the claims are not well understood, routine, and conventional). Rather, the claims are ineligible because the claims are applying a computer to implement the abstract idea. 
	Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments are moot in light of the new ground of rejection.  



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “generating…the underwriting request message….” The subsequent step recites “transmitting…an underwriting request message….” The first limitation of the two limitations lacks antecedent basis. With regard to the second limitation, it’s not clear whether this is the same “underwriting request message” as the first limitation. Dependent claims 2, 15, and 16 also recite “the underwriting request message.” 
Claims 19 and 20 recite “generate the underwriting request message” and “transmit the underwriting request message,” respectively. These limitations lack antecedent basis. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, and 7-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for retirement planning.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1, 2, and 7-18 which recite a method and, therefore, are directed to the statutory class of process. 
Yes, with respect to claim 19, which recites a system and, therefore, is directed to the statutory class of machine or manufacture. 
Yes, with respect to claim 20, which recites a computer program product comprising at least one non-transitory computer-readable medium and, therefore, is directed to the statutory class of manufacture. 

Step 2A, Prong One: Is a Judicial Exception Recited?
abstract idea in italics and that recite additional elements in bold: 

1.	A computer-implemented method, comprising: 
receiving, with at least one processor of a transaction service provider system, transaction data associated with at least one transaction involving a merchant associated with a merchant system and at least one supplier associated with at least one supplier system; 
determining, with at least one processor of the transaction service provider system, a credit score of the merchant based on the transaction data associated with the at least one transaction involving the merchant and the at least one supplier, wherein determining the credit score of the merchant comprises: 
determining the credit score of the merchant based on a utilization ratio of the merchant, wherein the utilization ratio of the merchant comprises a ratio of an amount of funds extended as credit and used by the merchant compared to an amount of funds extended as credit that are available to the merchant; 
periodically updating, with at least one processor of the transaction service provider system, the credit score of the merchant; 
receiving, with at least one processor of the transaction service provider system, transaction request data associated with an instant transaction involving the merchant associated with the merchant system and the at least one supplier associated with the at least one supplier system, wherein the instant transaction occurs after the at least one transaction involving the merchant associated with the merchant system and the at least one supplier associated with the at least one supplier system; 
determining, with at least one processor of the transaction service provider system, that the transaction request data associated with the instant transaction indicates that the merchant is requesting the transaction be underwritten by an underwriting institution; 
generating, with at least one processor of the transaction service provider system, the underwriting request message based on determining that the transaction request data associated with the instant transaction indicates that the merchant is requesting the transaction be underwritten by an underwriting institution; 
transmitting, with at least one processor of the transaction service provider system, an underwriting request message comprising score data associated with the credit score of the merchant and the transaction request data associated with the instant transaction to at least one underwriting system associated with at least one underwriting institution; 
receiving, with at least one processor of the transaction service provider system, a plurality of underwriting response messages from a plurality of underwriting systems associated with a plurality of underwriting institutions, each underwriting response message comprising an indication as to whether the instant transaction is underwritten by a respective underwriting institution associated with a respective underwriting system and underwriting data associated with the instant transaction; 
selecting, with at least one processor of the transaction service provider system, a first underwriting system associated with a first underwriting institution to underwrite the instant transaction based on the underwriting data included in the underwriting response messages, wherein selecting the first underwriting system associated with the first underwriting institution to underwrite the instant transaction comprises: 
comparing the underwriting data included in the underwriting response messages received from the plurality of underwriting systems; and 
selecting the first underwriting system from the plurality of underwriting systems: 
that is associated with a value for underwriting the instant transaction that is lower than values for underwriting the instant transaction associated with the other underwriting institutions from among the plurality of underwriting institutions, 
or that is associated with a period of time which may pass before satisfaction of the transaction by the underwriting institution is permitted, wherein the period of time is greater than periods of time which may pass associated with the other underwriting institutions from among the plurality of underwriting institutions; 
determining, with at least one processor of the transaction service provider system, that the instant transaction is underwritten based on the indication as to whether the instant transaction is underwritten; and 
transmitting, with at least one processor of the transaction service provider system, a transaction response to the supplier system based on determining that the instant transaction is underwritten, the transaction response comprising an indication that the instant transaction is underwritten.  



Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.

Claims 19 and 20 are similarly analyzed.

Dependent claims: 
Dependent claims 2, 7, 8, and 11-18 don’t have any new additional elements. Therefore, these claims are rejected for the same reason as claim 1. 
Dependent claims 9 and 10 recite the additional elements of “data connection or an SMS connection” and “via an online portal associated with a webpage of a website,” respectively. As with the additional elements of claim 1, these additional elements are being used as a tool to implement an abstract idea. Here, known technology is being used to provide data that could otherwise be provided without the use of technology. 

As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 1031
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al., U.S. Patent Application Publication No. 2006/0059080 A1; Arnold et al., U.S. Patent Application Publication Number 2020/0402159 A1; and Merkley, Jr. et al., U.S. Patent Number 7,904,332 B1.


Claim 1:
Benko teaches: 
receiving, with at least one processor of a transaction service provider system, transaction data associated with at least one transaction involving a merchant associated with a merchant system and at least one supplier associated with at least one supplier system (see at least Benko, paragraph 0025 (The buyer and seller engage in a transaction via the trade system.)).
determining, with at least one processor of the transaction service provider system, a credit score of the merchant based on the transaction data associated with the at least one transaction involving the merchant and the at least one supplier, wherein determining the credit score of the merchant comprises (see at least Benko, paragraph 0026; paragraph 0031 (The credit profile generate generates credit profiles for the buyer. The credit profiles include typical credit information such as the amount of available credit, credit score, credit rating, credit line, credit history, etc.)).
receiving, with at least one processor of the transaction service provider system, transaction request data associated with an instant transaction involving the merchant associated with the merchant system and the at least one supplier associated with the at least one supplier system, wherein the instant transaction occurs after the at least one transaction involving the merchant associated with the merchant system and the at least one supplier associated with the at least one supplier system
determining, with at least one processor of the transaction service provider system, that the transaction request data associated with the instant transaction indicates   that the merchant is requesting the transaction be underwritten by an underwriting institution (see at least Benko, paragraph 0022; paragraph 0033 (The preset terms of the agreement may include credit.)).
generating, with at least one processor of the transaction service provider system, the underwriting request message based on determining that the transaction request data associated with the instant transaction indicates that the merchant is requesting the transaction be underwritten by an underwriting institution (see at least Benko, paragraph 0033 (“In another embodiment, the device 132 may include interaction from one or more credit providers authorizing a particular line of credit at defined terms.”)).
transmitting, with at least one processor of the transaction service provider system, an underwriting request message comprising score data associated with the credit score of the merchant and the transaction request data associated with the instant transaction to at least one underwriting system associated with at least one underwriting institution (see at least Benko, Figure 1, items 104, 116, 110; paragraph 0033 (“In another embodiment, the device 132 may include interaction from one or more credit providers authorizing a particular line of credit at defined terms.”); paragraph 0041 (“the buyer may utilize the credit processing device 132 to request or search for credit from one or more credit providers, such as an application process or a review of the credit provider’s current credit-line term offerings.”)).
receiving, with at least one processor of the transaction service provider system, a plurality of underwriting response messages from a plurality of underwriting systems associated with a plurality of underwriting institutions, each underwriting response message comprising an indication as to whether the instant transaction is underwritten by a respective underwriting institution associated with a respective underwriting system and underwriting data associated with the instant transaction (see at least Benko, Figure 1, items 104, 116, 110; paragraph 0024; paragraph 0042; paragraph 0051 (“In one embodiment, step 216 may include pledging varying amounts of credit from different credit providers. For example, one credit provider may offer credit on preferred terms so the buyer prefers one or more credit over others.”)).
selecting, with at least one processor of the transaction service provider system, a first underwriting system associated with a first underwriting institution to underwrite the instant transaction based on the underwriting data included in the underwriting response messages (see at least Benko, paragraph 0022; paragraph 0071).
determining, with at least one processor of the transaction service provider system, that the instant transaction is underwritten based on the indication as to whether the instant transaction is underwritten; transmitting, with at least one processor of the transaction service provider system, a transaction response to the supplier system based on determining that the instant transaction is underwritten, the transaction response comprising an indication that the instant transaction is underwritten (see at least Benko, paragraph 0034; paragraph 0042).
Benko does not explicitly teach, however, Arnold teaches:
determining the credit score of the merchant based on a utilization ratio of the merchant, wherein the utilization ratio of the merchant comprises a ratio of an amount of funds extended as credit and used by the merchant compared to an amount of funds extended as credit that are available to the merchant; periodically updating, with at least one processor of the transaction service provider system, the credit score of the merchant (see at least Arnold, paragraph 0019 (A credit utilization ratio (amount of credit used/total amount of credit available) is calculated.); paragraph 0020 (Credit utilization may be updated monthly or any other frequency); paragraph 0023).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of using a well known method of determining creditworthiness of a potential borrower so that lenders can determine whether they want to extend credit to the borrower.  

Benko does not explicitly teach, however, Merkley teaches:
wherein selecting the first underwriting system associated with the first underwriting institution to underwrite the instant transaction comprises: comparing the underwriting data included in the underwriting response messages received from the plurality of underwriting systems; and selecting the first underwriting system from the plurality of underwriting systems: that is associated with a value for underwriting the instant transaction that is lower than values for underwriting the instant transaction     Attorney Docket No. 8223-1808102 (3445US01)associated with the other underwriting institutions from among the plurality of underwriting institutions, or that is associated with a period of time which may pass before satisfaction of the transaction by the underwriting institution is permitted, wherein the period of time is greater than periods of time which may pass associated with the other underwriting institutions from among the plurality of underwriting institutions (see at least Merkley, column 21, lines 44-47 (“The producer may receive multiple credit product offerings for a single program and be given the choice to select a preferred lender or a lowest financing rate, for example”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of selecting the least expensive lender so that the borrower will pay a low interest rate. 

Claim 2:
Benko further teaches: 
determining, with at least one processor, that insufficient funds are available from an account associated with the merchant that is maintained by an issuer system associated with an issuer institution based on receiving the transaction request data associated with the instant transaction; and generating, with at least one processor, the underwriting request message based on determining that insufficient funds are available from the account associated with the merchant that is maintained by the issuer system (see at least Benko, paragraph 0049; paragraph 0058).

Claim 19:
Claim 19 is rejected using the same rationale that was used for the rejection of claim 1. Note that Bento teaches “at least one processor of a transaction service provider system, wherein the at least one processor of the transaction service provider system” in Figure 1 and associated text.

Claim 20:
	Claim 20 is rejected using the same rationale that was used for the rejection of claim 1. 

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al., U.S. Patent Application Publication No. 2006/0059080 A1; Arnold et al., U.S. Patent Application Publication Number 2020/0402159 A1; Merkley, Jr. et al., U.S. Patent Number 7,904,332 B1; and Arora et al., U.S. Patent Number 8,606,695 B1.

Claim 7:
Benko does not explicitly teach, however, Arora teaches:
receiving, with at least one processor, a request message comprising a request for transaction identification data associated with an identifier of the instant transaction from the supplier system involved in the instant transaction; generating, with at least one processor, the transaction identification data associated with the identifier of the instant transaction; and transmitting, with at least one processor, the transaction identification data associated with the identifier of the instant transaction to the supplier system involved in the instant transaction (see at least Arora, column 7, lines 55-58; column 8, lines 9-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of facilitating the transaction and using an identifier in order to identify the transaction.   

Claim 8:
Benko does not explicitly teach, however, Arora teaches:
receiving, with at least one processor, a request message comprising a request for transaction identification data associated with an identifier of the instant transaction from the supplier system involved in the instant transaction; generating, with at least one processor, the transaction identification data associated with the identifier of the instant transaction; and transmitting, with at least one processor, the transaction identification data associated with the identifier of the instant transaction to the merchant system involved in the instant transaction (see at least Arora, column 7, lines 55-58; column 8, lines 9-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of facilitating the transaction and using an identifier in order to identify the transaction.   

Claim 9:
Benko does not explicitly teach, however, Arora
wherein, transmitting the transaction identification data associated with the identifier of the instant transaction to the merchant system involved in the instant transaction comprises transmitting the transaction identification data associated with the identifier of the instant transaction via a data connection or an SMS connection (see at least Arora, column 6, lines 17-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of transmitting the transaction identification data through a commonly used method of transmitting data.

Claim 10:
Benko does not explicitly teach, however, Arora teaches:
wherein, transmitting the transaction identification data associated with the identifier of the instant transaction to the merchant system involved in the instant transaction comprises transmitting the transaction identification data associated with the identifier of the instant transaction via an online portal associated with a webpage of a website (see at least Arora, column 3, lines 50-60; column 5, lines 30-34; column 11, lines 16-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of transmitting the transaction identification data through a commonly used method of transmitting data. It’s common for users to sign into online portals and receive transaction information. 

Claim 11:
Benko does not explicitly teach, however, Arora teaches:
receiving, with at least one processor, the transaction identification data associated with the identifier of the instant transaction from the merchant system; transmitting, with at least one processor, an authorization request message to an issuer system based on receiving the transaction identification data associated with the identifier of the instant transaction; receiving, with at least one processor, an authorization response message from the issuer system, the authorization response message comprising an indication as to whether the transaction is approved; and transmitting, with at least one processor, a confirmation message comprising an indication as to whether the instant transaction was successfully processed based on the indication as to whether the transaction is approved comprised in the authorization response message (see at least Arora, column 6, lines 58-61; column 7, lines 47-53).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of authorizing and processing the transaction and providing the appropriate notifications in order to complete the transaction and notify the parties that the transaction has been completed. 


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al., U.S. Patent Application Publication No. 2006/0059080 A1; Arnold et al., U.S. Patent Application Publication Number 2020/0402159 A1; Merkley, Jr. et al., U.S. Patent Number 7,904,332 B1; Arora et al., U.S. Patent Number 8,606,695 B1; and Barton et al., Patent Application Publication Number 2016/0379188 A1.

Claim 12:
Benko does not explicitly teach, however, Barton teaches:
wherein generating the transaction identification data associated with the identifier of the instant transaction comprises: generating, with at least one processor, the transaction identification data associated with the identifier of the instant transaction, the identifier comprising a computer-readable image associated with an account of the merchant maintained by the underwriting system (see at least Barton, paragraph 0009).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of using a unique identifier that is associated with the merchant and that is easily identifiable. This would provide convenience to the merchant.

Claim 13:
Benko does not explicitly teach, however, Barton teaches:
receiving, with at least one processor, the transaction identification data associated with the identifier of the instant transaction from the merchant system, and receiving, with at least one processor, image data associated with an image received by the merchant system of a computer-readable image associated with an account of the merchant maintained by the underwriting system (see at least Barton, paragraph 0009; paragraph 0031).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of using a unique identifier that is associated with the merchant and that is easily identifiable. This would provide convenience to the merchant.


Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al., U.S. Patent Application Publication No. 2006/0059080 A1; Arnold et al., U.S. Patent Application Publication Number 2020/0402159 A1; Merkley, Jr. et al., U.S. Patent Number 7,904,332 B1; and Fasoli et al., U.S. Patent Number 8,655,773 B1.

Claim 14:
Benko does not explicitly teach, however, Fasoli teaches:
receiving local factor data associated with one or more local factors; and wherein determining the credit score of the merchant comprises determining the credit score of the merchant based on the utilization ratio of the merchant and the local factor data associated with the one or more local factors (see at least Fasoli, column 8, lines 61-67).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a more accurate creditworthiness assessment. 

Claim 16:
Benko does not explicitly teach, however, Fasoli teaches:
determining local transaction data associated with one or more transactions that occur within a predetermined distance from a location associated with the merchant; and wherein periodically updating the credit score of the merchant comprises: generating updated score data associated with an updated credit score based at least partially on the one or more transactions that occur within a predetermined distance from the location associated with the merchant; wherein the underwriting request message comprises the updated score data associated with the updated credit score (see at least Fasoli, column 1, lines 36-55; column 6, lines 10-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a more accurate creditworthiness assessment.

Claim 17:
Benko does not explicitly teach, however, Fasoli teaches:
wherein determining the local transaction data associated with the one or more transactions that occur within the predetermined distance from the location associated with the merchant comprises: receiving transaction data associated with one or more transactions involving another merchant associated with another merchant system and the at least one supplier associated with the at least one supplier system; and selecting transactions from the one or more transactions involving the another merchant associated with another merchant system and the at least one supplier associated with the at least one supplier system based on location data associated with the another merchant (see at least Fasoli, column 1, lines 36-55; column 8, lines 48-58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a more accurate creditworthiness assessment.

Claim 18:
Benko does not explicitly teach, however, Fasoli teaches:
wherein, when selecting transactions from the one or more transactions involving the another merchant associated with the another merchant system and the at least one supplier associated with the at least one supplier system based on the location data associated with the another merchant, the transactions that are selected comprise transactions associated with the another merchant that is located within theAttorney Docket No. 8223-1808102 (3445US01) predetermined distance from the location of the merchant involved in the instant transaction (see at least 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Benko’s electronic trading system that provides credit options. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a more accurate creditworthiness assessment.



Relevant Prior Art
The following references are relevant to Applicant’s invention:
Hartley-Urquhart, U.S. Patent Number 6,167,385. Hartley-Urquhart teaches a method for financing a supply of goods from a supplier to a buyer. 
Yuan, U.S. Patent Application Publication Number 2002/0038277 A1. Yuan teaches an auction manager that allows for the bank to advance or loan a portion of the payment price to the seller. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                          




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should refer to the prior Office action for additional explanations as to how the cited portions of the references teach the limitations.